                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 JOEY D. RHULE,                                    )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )       No. 3:20-CV-00525-JRG-DCP
                                                   )
 TONY PARKER et al.,                               )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       Plaintiff, a prisoner currently incarcerated in Morgan County Correctional Complex

(“MCCX”), has filed a pro se amended complaint for violation of U.S.C. § 1983 [Doc. 5] and an

affidavit in support thereof [Doc. 6] that are now before the Court. For the reasons set forth below,

Plaintiff’s claims against all MCCX and Bledsoe County Correctional Complex (“BCCX”)

Defendants will be DISMISSED for failure to state a claim upon which relief may be granted

under § 1983, and the remainder of this action will be TRANSFERRED to the United States

District Court for the Middle District of Tennessee.

I.     SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard that the Supreme Court set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under

[28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive



Case 3:20-cv-00525-JRG-DCP Document 7 Filed 01/27/21 Page 1 of 6 PageID #: 43
an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570).

          Formulaic and conclusory recitations of the elements of a claim are insufficient to state a

plausible claim for relief. Id. at 681. Likewise, an allegation that does not raise a plaintiff’s right

to relief “above a speculative level” fails to state a claim upon which relief may be granted.

Twombly, 550 U.S. at 570. However, courts liberally construe pro se pleadings and hold them to

a less stringent standard than lawyer-drafted pleadings. Haines v. Kerner, 404 U.S. 519, 520

(1972).

          A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

II.       PROCEDURAL BACKGROUND

          On January 4, 2021, the Court entered an order summarizing Plaintiff’s original complaint

and finding that it failed to state a claim upon which relief may be granted under § 1983, as filed

[Doc. 4 at 3–4]. The Court nevertheless allowed Plaintiff to file an amended complaint with “a

short and plain statement of facts setting forth each alleged violation of his constitutional rights

and the individual(s) responsible” [Id. at 4]. In response to this order, Plaintiff filed a complaint

form with a first page stating that it was “amended” and a last page setting forth new requests for

relief [Doc. 5 at 1, 4]. However, the amended complaint form sets forth no new factual allegations

in the section labelled “Statement of Claim,” but rather directs the Court to “see” the attached

affidavit and includes Plaintiff’s previous complaint as an attachment [Id. at 6–13; Doc. 6 1].



          1
           It appears that the Clerk inadvertently filed the last page of Plaintiff’s affidavit [Doc. 6] as part of his
amended complaint [Doc. 5 at 13]. Accordingly, the Clerk will be DIRECTED to correct this docket entry by adding
that page [Id.] to Plaintiff’s affidavit [Doc. 6] and filing it as a new docket entry.

                                                          2

Case 3:20-cv-00525-JRG-DCP Document 7 Filed 01/27/21 Page 2 of 6 PageID #: 44
III.     ALLEGATIONS

         The Court previously summarized Plaintiff’s complaint as follows:

         Plaintiff alleges that on December 4, 2019, which was two days after he was
         incarcerated in the TDOC, he had retina reattachment surgery [Doc. 2 at 3–4]. At his
         follow up appointment after that surgery, his doctor set up another appointment for
         Plaintiff to have oil removed from his eyeball at a Nashville clinic in January 20[20] 2
         [Id. at 4].

                   Plaintiff was incarcerated in the Bledsoe County Correctional Complex
         [“BCCX”] during these events [Id. at 4]. However, in early January, Plaintiff was
         transferred to the TDOC Special Needs Facility, and then to the Trousdale Turner
         Correctional Center (“TTCC”), and no one took him for his January eye appointment
         [Id.]. While he was in TTCC, Plaintiff filed a grievance, presumably about this surgery,
         but it was never returned [Id.]. On July 13, 2020, Plaintiff was taken to Morgan County
         Correctional Complex (“MCCX”) and he has been there ever since, but he still has not
         had the oil removed from his eye [Id.]. Further, TDOC does not have an eye physician
         at this time due to COVID-19 [Id.]. Plaintiff has now become blind in his right eye due
         to not having the eye oil removal surgery [Id.].

         Plaintiff has sued a number of TDOC doctors, officials, and wardens [Id. at 6–7].
         As relief, Plaintiff seeks compensation, payment of court costs and future medical
         or legal bills, and immediate release to have the eye surgery [Id. at 5].

[Doc. 4 at 3]. As set forth above, in his amended complaint, Plaintiff resubmitted this same

statement of facts [Doc. 5 at 8–9] and directed the Court to “see” the affidavit he filed therewith

[Id. at 3; Doc. 6].

         In the affidavit he filed in support of his amended complaint, Plaintiff again sets forth

substantially the same facts summarized above before generally alleging that (1) all individual

Defendants “refused, delayed[,] and/or interfered with follow-up treatment to correct Plaintiff’s

medical condition”; (2) that this deprivation of his constitutional rights, including the failure to

refer him to a specialist, was “based on unwritten and written customs and policies [of] providing

less than adequate medical care in order to save money”; (3) “Defendants[’] acts and omissions”

are “evidence [of] deliberate indifference” as they knew “Plaintiff faced a substantial risk of


         2
           While the Court stated in its original order that this appointment was in January 2019 [Doc. 4 at 3], it is
apparent from Plaintiff’s complaint that it was actually January 2020 [Doc. 2 at 3].

                                                          3

Case 3:20-cv-00525-JRG-DCP Document 7 Filed 01/27/21 Page 3 of 6 PageID #: 45
serious harm and disregarded that risk”; (4) Defendants “prescribed alternate [sic] treatment to

correct Plaintiff’s medical condition which to infer [sic] substantial risks to Plaintiff [] [even

though] without surgery or follow up treatment, Plaintiff was at high risk of suffering and

increase[d] damage to eye”; and (5) the “individual Defendants . . . are aware of Plaintiff’s medical

condition but fail to provide proper medical treatment” [Doc. 6 at 3–4]. Plaintiff cites his medical

and incarceration records, which he states he needs the Court to order, as support for these

allegations [Id.].

IV.     ANALYSIS

        Neither Plaintiff’s amended complaint [Doc. 5] nor his affidavit [Doc. 6] set forth any facts

from which the Court can plausibly infer that any Defendants from MCCX and/or BCCX, which

are the only Defendants within this Court’s jurisdiction, were personally involved in any violation

of Plaintiff’s constitutional rights such that they may be liable for the allegations of the complaint

or affidavit under § 1983. Iqbal, 556 U.S. at 681 (holding that “unadorned, the-defendant-

unlawfully-harmed-me accusation[s]” are insufficient to state a plausible claim for relief);

Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege

that the defendants were personally involved in the alleged deprivation of federal rights” to state a

claim upon which relief may be granted under § 1983); Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999) (finding that knowledge of a prisoner’s grievance and failure to respond to or remedy

the complaint was insufficient to impose liability on supervisory personnel under § 1983).

        Specifically, Plaintiff’s only allegations regarding BCCX officials are that while he was

incarcerated in BCCX, he received surgery for his detached retina and officials scheduled an

appointment for removal of oil from his eye in January 2020 [Doc. 5 at 9]. As to MCCX officials,

Plaintiff alleges only that he has been in MCCX since July of 2020 and still has not made “any



                                                  4

Case 3:20-cv-00525-JRG-DCP Document 7 Filed 01/27/21 Page 4 of 6 PageID #: 46
progress” towards getting the oil removed from his eye [Id.]. However, Plaintiff does not set forth

any factual allegation from which the Court can plausibly infer that MCCX jail official Defendants

denied his requests to receive medical care and/or otherwise have been deliberately indifferent to

his serious medical needs [Id.; Doc. 6]. 3                  Thus, all MCCX and BCCX officials will be

DISMISSED from this action, as the amended complaint and supporting affidavit fail to state a

claim upon which relief may be granted under § 1983 as to them.

         The closest that Plaintiff gets to alleging that a jail official violated his constitutional rights

is his allegation that after he was transferred from BCCX and while he was in the Special Needs

Facility or TTCC, both of which are located in the Middle District of Tennessee, unspecified jail

officials refused to take him to the appointment for removal of oil from his eye that jail officials

scheduled while he was in BCCX [Doc. 5 at 9]. The general venue statute for federal district courts

provides in relevant part as follows:

         A civil action may be brought in—

         (1) a judicial district in which any defendant resides, if all defendants are residents
         of the State in which the district is located;

         (2) a judicial district in which a substantial part of the events or omissions giving
         rise to the claim occurred, or a substantial part of property that is the subject of the
         action is situated; or

         (3) if there is no district in which an action may otherwise be brought as provided
         in this section, any judicial district in which any defendant is subject to the court's
         personal jurisdiction with respect to such action.

28 U.S.C.A. § 1391(b)(1)-(3). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C. § 1406(a).


         3
           The Court emphasizes that Plaintiff failed to provide any such factual allegations regarding BCCX and
MCCX officials despite the Court notifying him that his amended complaint should contain “a short and plain
statement of facts setting forth each alleged violation of his constitutional rights and the individual(s) responsible”
[Doc. 4 at 4], and notes that prisoner plaintiffs routinely file complaints setting forth such claims without first obtaining
medical and/or incarceration records, which Plaintiff requests that the Court order.

                                                             5

Case 3:20-cv-00525-JRG-DCP Document 7 Filed 01/27/21 Page 5 of 6 PageID #: 47
        As the Court will dismiss all claims against BCCX and MCCX officials in Plaintiff’s

complaint as set forth above, the only remaining event underlying Plaintiff’s complaint occurred

either in TTCC, which is Trousdale County, or the Lois M. DeBerry Special Needs facility, which

is in Davidson County. As both of these facilities are within the Nashville Division of the United

States District Court for the Middle District of Tennessee, see 28 U.S.C. § 123(b)(1), this is the

proper venue for the remainder of this case. See O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir.

1972) (finding that venue in a suit against a public official lies in the district where he performs

his official duties). Accordingly, the Court will transfer the remainder of this action to this District

for screening of the remainder of the complaint pursuant to the PLRA.

V.      CONCLUSION

        For the reasons set forth above:

        1. The Clerk will be DIRECTED to correct the docket entry for Plaintiff’s affidavit in
           support of his amended complaint [Doc. 6] by adding the last page of the docket entry
           for Plaintiff’s complaint [Doc. 5 at 13] to Plaintiff’s affidavit [Doc. 6] and filing it as a
           new docket entry;

        2. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
           upon which relief may be granted under § 1983 as to any BCCX and/or MCCX
           officials;

        3. Accordingly, all BCCX and/or MCCX officials will be DISMISSED pursuant to 28
           U.S.C. §§ 1915(e)(2)(B) and 1915(A); and

        4. The Clerk will be DIRECTED to transfer the remainder of this action to the Nashville
           Division of United States District Court for the Middle District of Tennessee and to
           close this Court’s file.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:


                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE



                                                   6

Case 3:20-cv-00525-JRG-DCP Document 7 Filed 01/27/21 Page 6 of 6 PageID #: 48
